PER curiam:
I
raíz del cierre de la Central Aguirre, ubicada en el Municipio de Salinas, Natividad De Jesús Maldonado y cincuenta y cuatro (54) empleados regulares y administra-tivos no unionados de la Corporación Azucarera de Puerto Rico presentaron una demanda para reclamar salarios y otros beneficios marginales. Reclamaron unas cantidades indeterminadas por el período de diez (10) meses a partir del 1ro de marzo de 1991 hasta el 31 de diciembre de 1991, en concepto de: (1) salarios; (2) vacaciones por enfermedad hasta un máximo de noventa (90) días; (3) vacaciones re-gulares; (4) aportaciones al plan médico; (5) aumento sala-rial de sesenta dólares ($60) mensuales, cubriendo los me-ses de enero y febrero de 1991, reconocídole retro-activamente a otros trabajadores no unionados de igual categoría que continuaron trabajando para la Corporación Azucarera después del 28 de febrero de 1991; (6) el au-mento de treinta centavos ($0.30) por hora para 1981-1982, y (7) quinientos dólares ($500) de bono navideño. Estimaron en no menos de veinte mil dólares ($20,000) las cuantías adeudadas a cada uno.
Luego de varios incidentes y trámites procesales, De Je-sús Maldonado et al. solicitaron una sentencia denominada Sentencia Sumaria Parcial. Posteriormente, la Corpora-ción Azucarera replicó pidiendo igual remedio a su favor. En esa etapa quedó delimitada la controversia a determi-nar si De Jesús Maldonado et al., como empleados regula-res y administrativos de la Corporación Azucarera, tenían derecho a los mismos salarios y beneficios marginales que *901con motivo del cierre de la Central Aguirre les fueron con-cedidos, mediante una estipulación acordada con el Sindi-cato de Obreros Unidos del Sur de Puerto Rico, a todos los trabajadores unionados cubiertos por convenios colectivos.
Así las cosas, el 25 de marzo de 1997 el Tribunal de Primera Instancia, Sala Superior de Guayama (Hon. Dante Amadis Rodríguez Sosa, Juez), dictó la Sentencia Sumaria. Resolvió que De Jesús Maldonado et al. tenían derecho a recibir el mismo trato que se les dio a los traba-jadores unionados. Fundamentó su dictamen con el Art. 7 del Código Civil, 31 L.P.R.A. see. 7, el uso y costumbre es-tablecidos por la propia corporación, el Convenio Colectivo que cubría 1989, 1990 y 1991, las estipulaciones de 1989 y 1990, y las doctrinas de los actos propios, de buena fe y de enriquecimiento injusto. Por consiguiente, decretó que la Corporación Azucarera venía obligada a pagarles por el pe-ríodo correspondiente al 1ro de marzo de 1991 hasta el 31 de diciembre de 1991 (diez (10) meses), los beneficios si-guientes: (1) salarios; (2) vacaciones por enfermedad hasta un máximo de noventa (90) días; (3) vacaciones regulares; (4) aportaciones al plan médico, y (5) bono navideño de quinientos dólares ($500). Les negó el reclamo sobre el au-mento salarial de sesenta dólares ($60) que cubría los me-ses de enero y febrero de 1991 y el aumento de treinta centavos ($0.30) por hora para 1981 y 1982, a base de que su concesión constituiría extender las expectativas que te-nían en relación con los trabajadores unionados.
En lugar de señalar la vista evidenciaría para dilucidar las cuantías de salarios y demás beneficios a los que eran acreedores, el Juez Dante Amadis Rodríguez Sosa confec-cionó un trámite ejecutivo particular. Ordenó, una vez fuera “final, firme y ejecutoria” su sentencia, que cada parte le sometiera en diez (10) días el nombre de un con-tador público autorizado, quien lo representaría en la liqui-dación de la sentencia. Como encomienda dispuso que am-bos contadores determinarían la sumá específica de dinero *902en concepto de los salarios y demás beneficios marginales reconocidos. Indicó, además, que en caso de que ambas partes incumplieran con lo ordenado, nombraría un conta-dor público autorizado para realizar dicha liquidación. El informe que se le suministrara al tribunal sería final y obligatorio para ambas partes. Por último, señaló que cual-quier acuerdo de liquidación de la sentencia entre las par-tes dispensaría el trámite ejecutivo antes impuesto. El ar-chivo en autos de una copia de la notificación de dicha sentencia se realizó el 26 de marzo de 1997. Aunque nomi-nada “Sentencia Sumaria”, el boleto de notificación sus-cribe que se “ha dictado sentencia ... debidamente regis-trada y archivada en los autos de este caso”. Apéndice, pág. 6-A. También advierte del derecho a apelación.
Oportunamente, el 4 de abril, la Corporación Azucarera solicitó las enmiendas o determinaciones adicionales de he-chos y de derecho al amparo de la Regla 43.3 de Procedi-miento Civil, 32 L.P.R.A. Ap. III. Fue denegada mediante una resolución notificada el 16 de abril.
Inconforme, la Corporación Azucarera presentó un re-curso de apelación ante el Tribunal de Circuito de Apela-ciones el 16 de mayo. De Jesús Maldonado et al. solicitaron su desestimación. Adujeron que la solicitud de determina-ciones adicionales de hecho y de derecho interpuesta por la corporación era improcedente, toda vez que la Regla 43.2(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III, estable-cía que cuando se emitía una sentencia sumaria no era necesario especificar los hechos probados ni consignar por separado las conclusiones de derecho. Sostuvieron que tal solicitud no surtió efecto interruptor sobre el plazo para apelar y el recurso era fatalmente tardío.
El 3 de julio el Tribunal de Circuito de Apelaciones (Hons. Pesante Martínez, Colón Birriel y Rivera Pérez, Jueces), por distinto fundamento, denegó el auto solicitado. Resolvió que el dictamen recurrido era interlocutorio, no final, toda vez que el tribunal de instancia dejó pendiente *903de adjudicar la cuantía de salarios y demás beneficios. A su juicio, el recurso apropiado era el certiorari y la solicitud de determinaciones adicionales de hechos y de derecho no de-tuvo el plazo para acudir en alzada.
Consignó que su dictamen era “sin perjuicio de que cuando se adjudique la totalidad de la controversia, se acuda ante este foro mediante el recurso de apelación”. Apéndice, pág. 52.
A solicitud de la Corporación Azucarera revisamos.(1)
HH I — I
Evaluaremos conjuntamente el primero y segundo seña-lamientos de error. La Corporación Azucarera sostiene que la sentencia del tribunal de instancia fue final por disponer de la totalidad de las reclamaciones establecidas por todos los demandantes, por lo que su solicitud de determinacio-nes adicionales de hecho y de derecho interrumpió el plazo para apelar. No tiene razón.
La Regla 43.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, define el término “sentencia” como cualquier determinación del tribunal que resuelva finalmente la cuestión litigiosa y de la cual pueda apelarse. Reiteradamente hemos resuelto que si un tribunal dicta una resolución, pero ésta verdaderamente pone fin a todas las controversias entre las partes, ella es una sentencia final de la cual puede interponerse un recurso de apelación. A.F.F. v. Tribunal Superior, 93 D.P.R. 903 (1967); Arroyo v. Quiño*904nes, 77 D.P.R. 513 (1954). En Rodríguez v. Tribunal Municipal y Ramos, 74 D.P.R. 656, 664 (1953), explicamos así la diferencia entre una resolución y una sentencia:
No es muy difícil concluir que existe una diferencia conceptual categórica entre una “resolución” y una “sentencia”. Nin-guna de la dos constituyen un término genérico dentro del cual pueda entenderse comprendida la otra específicamente. Una resolución pone fin a un incidente dentro del proceso judicial, mientras una sentencia pone fin a la controversia entre las par-tes mediante una adjudicación final. Existe además entre am-bas una diferencia en la práctica seguida para la notificación. Cuando se trata de una resolución, el tribunal notifica a las partes sin advertirles de su derecho a apelación. Cuando se trata de una sentencia, el secretario le notifica a las partes sobre la adjudicación final, su derecho a apelar, y la fecha exacta del archivo de dicha notificación en los autos, que es la que deter-mina desde cuándo empieza a correr el término para apelar. (Énfasis suplido.)
HH HH 1 — 1
Al aplicar la normativa al caso de autos, es forzoso con-cluir que la sentencia sumaria del tribunal de instancia no fue una sentencia final. Examinemos inicialmente este aspecto.
Primero, ciertamente ésta decretó claramente cuáles re-clamaciones procedían en derecho. De las siete (7) reclama-ciones formuladas por De Jesús Maldonado et al., cinco (5) fueron adjudicadas a favor de éstos. Las restantes dos (2) —el aumento de salario de sesenta dólares ($60) para enero y febrero de 1991 y el de treinta centavos ($0.30) por hora para 1981 y 1982— fueron dictaminadas improceden-tes en derecho. En su denominada “Sentencia Sumaria” únicamente indicó que la Corporación Azucarera venía obligada a pagarle, por el período correspondiente de diez (10) meses desde el 1ro de marzo de 1991, los beneficios relacionados a salarios, la licencia de vacaciones regulares y por enfermedad, las aportaciones al plan médico y el bono de navidad. Fijó en términos generales cómo debían *905computarse tales beneficios, a saber, según los salarios y beneficios que recibía cada uno de ellos al momento del cierre de la Central Aguirre. Sin embargo, fundamentado en ese trámite de liquidación, no señaló ninguna vista evi-denciaría o procedimiento adversativo para dilucidar las controversias sobre las cantidades específicas adeudadas. En otras palabras, el tribunal nada dispuso sobre las cuan-tías de que eran acreedores conforme a esos beneficios.
Segundo, aunque la Sentencia Sumaria no ex-presa que sea parcial, evidentemente quedó pendiente de adjudicar las cuantías específicas para cada uno de los cincuenta y cinco (55) demandantes. Coincidimos, pues, con el foro apelativo. La falta de cómputo y liquidación de las cantidades, que representan los derechos determinados por el tribunal de instancia, revela que el dictamen era de naturaleza parcial. Si bien se adjudicó en la sentencia la procedencia en derecho de lo solicitado por el período de tiempo especificado, serán los expedientes de nóminas y de personal, así como la evidencia que las partes posean y produzcan sobre sus salarios y beneficios al momento del cierre, la prueba que precisará la extensión de tales cuantías. Salvo una estipulación o transacción, sería indispensable desfilar una prueba documental, testifical o pericial para determinar las cantidades exactas. Nada varía el hecho de que sean conocidos los salarios y beneficios originales que gozaban los empleados al momento del cierre de la Central Aguirre. Tampoco varía el resultado que las solicitudes podrían determinarse mediante cálculos matemáticos.
Tercero, la pretendida función delegada a los contables designados por las partes o, de no llegarse a un acuerdo, al contador público autorizado que sea nombrado por el tribunal, sustituiría el trámite clásico de vista evidenciaría ante el tribunal. Según cualquier vía adjudicativa, sin prueba ni estipulación, no puede realizarse la operación técnica del cómputo de los salarios y beneficios. De *906particular relevancia —aunque ninguna de las partes lo discuten— es la Regla 41.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que, por excepción, autoriza al tribunal a designar un Comisionado Especial en cualquier caso o pro-cedimiento pendiente “cuando estuvieren envueltas cues-tiones sobre cuentas y cómputos difíciles de daños”. En su sustrato percibimos el “trámite ejecutivo” como una va-riante implantada por el tribunal de instancia según el esquema de Comisionado Especial de la Regla 41 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III. Nada en las reglas procesales impide que, en circunstancias meritorias, la se-lección se canalice a través de un trámite en el cual las partes puedan sugerir al tribunal uno o más nombres de personas cualificadas y potencialmente designables. Ahora bien, como norma, la regla dispone un (1) solo Comisionado Especial. En el fondo, el tribunal de instancia optó por obli-gar a las partes a transigir o delegó esa función a un con-tador público con el fin de recibir la prueba y realizar los cómputos.
Cuarto, la normativa vigente exige que una sentencia final adjudique todas las controversias entre las partes. La cuantificación del remedio es de naturaleza adjudicativa, que requiere en alguna etapa la sanción de un tribunal. Al bifurcar el procedimiento y delegar la adjudicación final del remedio a un contador público, no se eliminaron todas las controversias. Aunque el tribunal quisiese dar luces de finalidad al informe posterior, no podría impedir que se suscitaran controversias sobre los cómputos, la elección del contador público o los procedimientos implicados. Si esto ocurriera, ¿podría la parte afectada presentar una segunda apelación? Los procedimientos durante el “trámite ejecuti-vo”, ¿serían post sentencia? Sólo al cuantificarse la indem-nización apropiada de un demandante particular se acaba su reclamo.
Quinto, a pesar de llamar el procedimiento “ejecutivo”, la verdad es que la sentencia no era ejecutable. No se *907puede exigir una cantidad o un remedio que no haya sido especificado. Más aún, hasta que no se apruebe el informe por el Tribunal de Primera Instancia no existirá una recla-mación materializada que tenga eficacia jurídica.
IV
En resumen, la llamada Sentencia Sumaria no puso fin a todas las controversias, por lo que no estaba disponible el recurso de apelación en esa etapa. La oportuna interposi-ción de la solicitud de determinaciones de hecho y de dere-cho formulada por la Corporación Azucarera no varió su naturaleza interlocutoria ni interrumpió el término. Andino v. Topeka, Inc., 142 D.P.R. 933 (1997). Aunque la Cor-poración Azucarera alega que las expresiones del Tribunal de Primera Instancia pudieron haber causado una confu-sión, la normativa esbozada derrota cualquier argumento de que procedía una apelación.
Por los fundamentos expuestos, se dictará sentencia para confirmar la resolución del Tribunal de Circuito de Apelaciones que denegó la apelación de la Corporación Azucarera, bajo el fundamento de que el recurso apropiado era un “certiorari” presentado tardíamente. Se ordena que continúen los procedimientos en el Tribunal de Primera Instancia.
La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton concurrieron con el re-sultado sin opinión escrita.

 Discute los señalamientos siguientes:
“1. Erró el Honorable Tribunal de Circuito de Apelaciones al resolver que no procede la apelación radicada ante la Sentencia Sumaria dictada por el Tribunal de Primera Instancia.
“2. Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que la solicitud de determinaciones adicionales de hecho no detuvo el término para apelar la Sentencia Sumaria.
“3. Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que [no] había causa justificada para entender en el certiorari o recurso de apelación radicado en el caso de autos.” Petición de certiorari, pág. 3.